Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 September 2019 and 25 September 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (CN 103969868).  The Examiner notes Lee was cited on the IDS dated 25 September 2019 along with a translation of the abstract.  A machine translation is being provided herewith.

Regarding claim 1, Lee discloses, in at least fig. 4, a backlight module for providing a light source (123b, at least fig. 4) to a display panel (110, at least fig. 4), comprising: a light guide plate (121, at least fig. 4), comprising a light-emergent surface (surface of LGP 121 closest to the display panel 110); and an optical film (127, at least fig. 4) and a support structure (130, at least fig. 4), arranged at a side of the light-emergent surface (as seen in at least fig. 4) of the light guide plate (121); wherein the support structure (130) is configured to support and fix the display panel (as seen in at least fig. 4).

Regarding claim 2, Lee discloses the support structure (130) is a support spacer (as seen in the figure 4).

Regarding claim 3, Lee wherein, an edge of the light guide plate (121) at least partially extends beyond an edge of the optical film (127) (as clearly seen in at least fig. 4), and the support structure (130) is arranged on a portion of the light guide plate (121) that extends beyond the optical film (127) (as clearly seen in at least fig. 4).

Regarding claim 4, Lee discloses wherein, the support structure (130) is a plastic part made of a hard plastic (the provided translation teaches the support structure 130 can be made of a resin which is a well-known hard plastic).



Regarding claim 6, Lee discloses the support structure (130) is a light shielding structure having a preset light transmittance (the examiner notes that the “preset light transmittance” will be that of whatever material is used).

Regarding claim 7, Lee discloses wherein, the support structure (130) is attached to the light-emergent surface of the light guide plate (121) by pasting the support structure on the light-emergent surface of the light guide plate (as seen in at least fig. 4, as disclosed in at least the middle of page 5 of the machine translation).

Regarding claim 8, Lee discloses wherein, a surface of the support structure (130) facing away from the light guide plate (121) is provided with a double-sided tape (as disclosed in at least the middle of page 5 of the machine translation), the double-sided tape is configured to attach and fix the display panel (as disclosed in at least the middle of page 5 of the machine translation).

Regarding claim 9, Lee discloses wherein the backlight module further comprises a back plate, the back plate comprises a bottom plate portion (at least a portion of 140, as seen in at least fig. 4) and a side plate portion (at least a portion of 150, as seen in at least fig. 4), the bottom plate portion (140) is arranged at a side of a bottom face of the light guide plate (121), the bottom 

Regarding claim 10, Lee discloses wherein, a reflector (125, at least fig. 4) is arranged between the bottom plate portion (140) and the bottom face of the light guide plate (121).

Regarding claim 11, Lee discloses a display device, comprising: a display panel and the backlight module according to claim 1, wherein an edge of the display panel (110) is laminated on the support structure (130) and is supported and fixed by the support structure (130).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as teaching similar display devices including at least a support structure around optical layers on a light-emergent surface of a light guide plate:
Park (US 10,042,110)
Sugimoto et al. (US 10,371,886)
Kang et al. (US 9,606,286)
Negoro (US 9,897,747)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875